Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedberg et al. US 2013/0332205 in view of Kirkland US 4492111 or Weindorf US 2017/0122889.

Regarding claims 1 and 13, Friedberg teaches a method and non-transitory media comprising: a soil preprocessing module in a server computer system (fig. 1 and figs.3a-3b show soil modules in a computer system), determining by a processor, remotely sensed soil spectrum data for field represented using spectral bands (receiving one or more soil spectrum data records that represent a mean soil spectrum of a specific geo-location of a specified area of land esp. c.f. step 404 in fig.4 or steps 508-512 in fig.5 or step 606 in fig.6, which inputs data per topography of a specific parcel, i.e. "geo-location"; N.B., while the data is not specifically referred to as a mean spectrum, a skilled artisan will note that mean calculation is a standard form of data processing); 
generating by the processor, based on spectral bands and soil property data obtained for the field, one or more soil models that correlate the set of spectral bands with soil property data indicating one or more locations for performing operations within the field based on the soil models generating scripts for controlling parameters of the machines (using a soil regression module to predict soil property datasets based upon the one or more soil spectral bands esp. c.f. step 516 of fig.5 or step 608 in fig.6, which teaches estimating a particular soil dataset, i.e. evapotranspiration, for a selected parcel, using the soil regression module to select one or more specific soil property datasets to represent soil properties of the specific geo-location, esp. c.f. step 610 in fig.6, which teaches generating soil moisture estimate from the data and estimates for a selected parcel; wherein the specific soil property datasets includes property data and spectral band data for spectral bands used to determine the property data using the soil regression module, each respective evapotranspiration or soil moisture prediction is based on a specific parcel, i.e. property data and used to generate a policy quote; also see steps 730 and 706 in figs.7a-7b, sending the one or more specific soil property datasets to a soil database repository for future use i.e. generate a policy quote, see figs.7a-7b). 
Friedberg does not expressly teach using the transmitting scripts to the machines to cause them to use scripts to control parameters to allow for more machines to perform the operations at the location desired. However Please N.B., processing spectral signals is well known in the prior art, e.g. generating spectra with various interference signals such as particle deviation is routine (Kirkland US 4492111 esp. c.f. col.3 lines 15-55 or c.f. Weindorf US 2017/0122889 esp. c.f. paragraph 0004). It would have been obvious for a skilled artisan to process the claimed signals to modulate improved signal and spectral information. 

Regarding claims 2-4 and 14, cited art teaches the respective claims that these dependent claims rely upon, but does not expressly teach comprising receiving the one or more soil spectrum data records from airborne hyperspectral sensors that are affixed to aerial equipment, or movable land equipment, or stationary equipment. However, please N.B., the respective tracker modules, temperature modules, topography modules, etc., that are used for processing information regarding parcels inherently require a sensor that may obviously be affixed to equipment through air, land, or affixed otherwise, e.g. drones, trucks, computer/weather/field stations, etc. 
 Regarding claims 5 and 20, cited art does not expressly teach determining ground sampling locations based on spectrum data using spatial sampling techniques on said data. However, please N.B., sampling based on spatial techniques is a well-understood and routine mathematical concept, and would be obvious to input for the benefit of analyzing data points by leveraging averages of different subsets as a finite impulse response filter for real-time soil analysis. Respective simple, cumulative, and weighted forms maybe inputted, as needed, to place emphasis on specific numbers or variables in the various subsets. Applicant has not invented the concept of spatial sampling. 
Regarding claims 6-8 and 16-19, while the cited art does not expressly teach calculating latin hypercube sampling, multivariate regression analysis, a derivative or second derivative of each moving average, calculating a standard normal variate as a difference of a raw spectral value and an averaged spectral value over a set sample spectrum divided by a standard deviation, a logarithmic function of an inverse, please N.B., the calculation of derivatives, normal variations, standard deviations, and logarithms are mathematical concepts and abstract ideas that are not patentable eligible, as noted above. In any case, please N.B., logarithms, derivatives, and deviations are routine mathematical tools in statistical modeling that a skilled artisan may readily translate into regression and forecasting. 

As to claims 9-10, cited art further teaches wherein predicting soil property datasets based upon one or more soil spectral bands further comprises using soil models and further teaches training and calibrating the soil models using sets of data (see Friedberg fig.1 and figs.3a-3b, which teach a variety of modules for generating datasets, configuring a band selection module to use a specified set of soil spectral bands for selecting a subset of soil spectral bands, likewise, figs. 1 and 3a-3b teach various modules, i.e. lookup, location, weather modeling, topography, mapping, temperature, etc. modules for various datasets; using the band selection module, selecting the subset of soil spectral bands for soil property evaluation, selection of dataset for each parcel is taught in figs.4-6 in at least steps 410-412, 514-516, and 608-610; and using the soil regression module predicting soil property datasets based upon the subset of soil spectral bands, esp. c.f. fig.6 steps 608-610, which shows estimating soil data for each parcel of friedberg). 

Regarding claim 11, cited art further teaches determining optima locations for planting, applications, scouting, implanting technology using soil models (soil moisture estimation is conducted from soil at selected specific parcels, e.g. c.f. fig.6 of friedberg), wherein the one or more locations are determined using spatial sampling of the one or more soil spectral bands (spatial sampling via topography and mapping module, see fig.3). 
Regarding claim 12, cited art further teaches: causing displaying the optimal locations in a soil map (esp. c.f. Friedberg figs.3a-3b and fig.1, which teach lookup, location, weather modeling, topography, mapping, temperature, etc. modules for modulating and configuring data of various datasets for the respective parcels and fig.6, which shows specific soil data being estimated and generated for the respective parcels). 

As to claim 15, the cited art teaches claim 14 and further using the soil preprocessing module to remove interference signals from the one or more soil spectrum data records to create one or more soil spectral bands, type of sensor used to collect soil data, or elevation (Kirkland US 4492111 esp. c.f. col.3 lines 15-55 or c.f. Weindorf US 2017/0122889 esp. c.f. paragraph 0004 teaches processing spectral signals is well known in the prior art, e.g. generating spectra with various interference signals such as particle deviation is routine).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)272-3013.  The examiner can normally be reached on Monday to Thursday, 9:30am to 6:00pm EST. Interviews are normally scheduled on Tuesday to Thursday at 10am and 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BO FAN/Primary Examiner, Art Unit 3646